Citation Nr: 1109154	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the legs claimed as Lyme disease, right calf.

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for an ear condition to include bilateral hearing loss and otitis media.

4.  Entitlement to service connection for an eye condition to include Thygeson's keratosis, macular degeneration, and dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to April 1967, April 1971 to June 1977, and August 1989 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2003, the RO denied service connection for Lyme disease right calf, Thygeson's keratosis, and bilateral hearing loss.  In September 2004, the RO denied service connection for a right hip disability and macular degeneration.  The RO confirmed the denial of service connection for a right hip disability in May 2005.  In September 2006, the RO confirmed the denials of service connection for a right hip disability and macular degeneration, and denied service connection for a left hip disability and an eye condition (claimed as dry eye).  

In October 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of the hearing is of record.

The issues have been recharacterized as reflected on the cover page based on testimony provided by the Veteran and the medical evidence of record.

In November 2008, the Board remanded the issues of service connection for skin disorder of the legs claimed as Lyme disease, bilateral hips, an ear condition to include bilateral hearing loss and otitis media, and an eye condition to include Thygeson's keratosis, macular degeneration, and dry eyes.  The development directed in the remand included providing a notice letter addressing the skin, ears, and hips claims and providing VA compensation and pension examinations addressing the etiology of all of the disabilities.  As discussed below, not all of the directives of the Board remand were complied with.

The issues of service connection for skin disorder of the legs claimed as Lyme disease, bilateral hip condition, and an ear condition to include bilateral hearing loss and otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Macular degeneration of the bilateral eyes first manifested itself coincident with service and is presently shown.


CONCLUSION OF LAW

The criteria for service connection for macular degeneration are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an eye condition to include Thygeson's keratosis, macular degeneration, and dry eyes.  He testified that he received treatment in service for his eye condition consisting of pills, eye drops, and lubricants and that he continues to receive treatment for these same conditions.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records in the Veteran's first period of service show findings of a bilateral astigmatism, compound, myopic in April 1967.  In the second period of service, an October 1971 medical record shows history of corneal abrasion in the right eye.  A May 1974 medical record shows complaints of painful eyes.  In the Veteran's third period of service, a June 1992 medical record shows a superficial abrasion in the right eye.  Medical records dated in July 1992 and March 1998 show complaints of cloudy cornea and dry eye.  August 1992 and September 1993 medical records show complaints of blurry vision.  Dry eye was reported again in May 1995.  Thygeson's keratitis was shown on medical records dated from January 1995 to July 1997.  

After service, a January 2000 VA medical record shows mild macular drusen.  An August 2000 VA examination report also shows macular drusen in both eyes, simple myopia in the right eye, and myopic astigmatism in the left eye with presbyopia.  A December 2000 VA medical record notes the Veteran indicated his macular degeneration was diagnosed two years ago (which would have been around the time of discharge from service in October 1998).

A March 2001 VA examination report shows an impression of treatment for trachoma, which was considered an inactive condition with no sequelae; chronic dry eye syndrome; history of Thygeson's keratopathy, considered an inactive condition with no sequelae; lattice degeneration; macular degeneration both eyes; and myopic refractive error, both eyes.  The examiner determined that the causes of the dry eye syndrome, lattice degeneration, and Thygeson's keratopathy were unknown.  The examiner further found that the cause of the macular degeneration was unknown but more likely than not related to advanced age.  The same examiner provided a similar opinion in September 2002 but noted that he had not reviewed the service treatment records, which would have provided additional information regarding the Veteran's eye disorders.  

An April 2002 VA eye clinic record shows an impression of age-related macular degeneration.  Dry eye and macular degeneration also were reported on private medical records dated in November 2001 and January 2005 and VA medical records dated in April 2003 and September 2003.

As the record shows in-service treatment for multiple eye problems and current findings of eye problems, a medical opinion was provided to determine whether there is any relationship between these.  The medical opinions provided in March 2001 and September 2002 are not probative, as the examiner did not indicate that he reviewed the service treatment records on either occasion.

A February 2009 VA examination report shows the examiner reviewed the claims file.  The current diagnoses included bilateral dry eyes, history of Thygeson's, macular drusen, and trachoma in the right eye.  With respect to the dry eyes, the first mention was in 1992 in Saudi Arabia after being treated for trachoma.  There was a mention of chronic irritation in 1993 and dry eyes in 1995 just prior to a diagnosis of Thygeson's disease.  The only other mention of dry eyes on active duty was in 1998.  The Veteran had been seen after retirement for dry eyes but had not had any corneal involvement or staining.

Regarding the Thygeson's, the condition was treated and quiescent.  The date of onset was in June 1995.  The Veteran was thought to have dry eyes but then found to have punctuate opacities of cornea consistent with Thygeson's disease.  He was treated throughout the summer of 1995 and had a flare-up in November 1995.  There was only one other mention of this in 1997; since then, there had not been any flare-ups or corneal staining.  

With respect to the macular drusen, fine or early drusen was first noted in June 1995 and March 1998, and on more recent examinations after retirement in January 2000.  Examinations since then have noted early, mild drusen in both eyes.

The date of onset of the trachoma was in June 1992.  He was seen in Saudi Arabia by a doctor, who diagnosed an abrasion in the right eye and trachoma.  He was treated in July 1992 and in August 1992, examination showed no sequelae of trachoma infection.

Current symptoms included dryness in both eyes.  There were no visual symptoms or periods of incapacitation due to eye disease.  There also was no history of congestive or inflammatory glaucoma.  Central visual acuity was not worse than 5/200.  The Veteran did not have keratoconus; and there was not more than four diopters of spherical correction between the eyes.  In examining the muscle function, there was no strabismus or diplopia.  Slit lamp examination was normal.  There was a lense abnormality in that there was very slight nuclear sclerosis in both eyes.  Fundoscopic examination also showed fine small drusen in both eyes.

The examiner noted that dry eyes was mentioned several times while the Veteran was on active duty but on two occasions it was just after the trachoma infection and just prior to the diagnosis of Thygeson's keratitis.  Thus, those illnesses might have lead to the dry eyes.  The Veteran also was given a diagnosis of dry eyes in 1998 and had dry eyes on current Schirmer's testing.  However, he had no corneal staining in either eye and his conjunctivae were clear; so the severity at present was mild.  The trachoma infection was treated in 1992 and the Veteran did not have any sequelae from that infection; there was no scarring of the conjunctiva; this was not related to dry eyes.  The Thygeson's also was treated in 1997 and had since been quiescent with no current staining, characteristic corneal findings, scarring, or sequelae.  This also was not related to dry eyes.

The Veteran was first noted to have drusen in both eyes in 1995, when he was around 50 years old.  The examiner indicated that drusen at that age might indicate a developmental or familial inheritance.  Several examinations while on active duty failed to show drusen; but one additional examination in 1998 did show drusen.  The Veteran currently had drusen on examination that had been characterized as macular degeneration, which usually was a phenomenon associated with aging.  The Veteran's military service did not cause or aggravate this condition.  Although the Veteran was service-connected for diabetes, there was no retinopathy in either eye on examination.

The record shows that the Veteran's macular degeneration first manifested in service.  The Veteran reported on a post-service December 2000 VA medical record that his macular degeneration was diagnosed two years ago (which would have been around the time of discharge from service in October 1998).  The February 2009 VA examiner also noted that fine or early drusen was first noted in June 1995 and March 1998, and on more recent examinations after retirement in January 2000.  Examinations since then have noted early, mild drusen in both eyes.  The examiner further noted that the Veteran currently had drusen on examination that had been characterized as macular degeneration.

The February 2009 examiner and examiners earlier in 2001 and 2002 noted that the macular degeneration was age-related.  However, since this disability first manifested in service, it does not matter that it is age-related.  The service connection regulations state that if a disability was incurred coincident with service, then it is considered service related.  See 38 C.F.R. § 3.303.  In fact, the Veteran's macular degeneration first manifested in service in the form of drusen.  

The February 2009 VA examiner added that the macular degeneration might be a developmental or genetic disorder; but this opinion is not probative, as it is speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

With respect to the other disabilities of record, the Thygeson's keratitis and trachoma infection are considered resolved with no sequelae.  The dry eye symptomatology is considered a symptom but not a disability in and of itself.

However, the macular degeneration is considered a disability that is related to the Veteran's service.  For this reason, service connection is warranted.  See 38 C.F.R. § 3.303.

The Veteran's service connection claim for an eye condition has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for macular degeneration of the bilateral eyes is granted.


REMAND

The issues of service connection for the skin disorder of the legs claimed as Lyme disease of the right calf, an ear condition to include bilateral hearing loss and otitis media, and a bilateral hip condition were remanded, in part, so that notice letters could be provided.

The AMC provided a notice letter in December 2008, but the letter is inadequate.  The letter, in error, mentions the hip claim as a claim to reopen based on new and material evidence, and also does not include the criteria for substantiating a service connection claim.  This error needs to be rectified before the claims can be decided on the merits.

Hips

The previous Board remand noted that since the record shows a present diagnosis of degenerative joint disease in the hips, in-service complaints of hip pain especially with damp weather, and competent reports of an in-service injury to the hips, a medical opinion is necessary to determine whether there is any relationship between these. 

A February 2009 VA examination report shows that the Veteran reported his trauma to the hips while serving in Vietnam.  The examiner also evaluated the hips for any present impairment and determined that the hips had decreased range of motion, flexibility, and strength with evidence of altered gait pattern; although x-ray examination of the hips showed no significant bony or joint abnormality.  In addressing the etiology of the current hip disability, however, the examiner only addressed whether the hips were aggravated by a service-connected disability, and did not address whether the hip disability was directly related to service.  The examiner determined that the hip disability was most likely aggravated by the service-connected back and knee disabilities.

It is more favorable to the Veteran, however, if he gets service connection based on direct incurrence.  Therefore, the medical opinion needs to address whether the current hip disability is directly related to service.  

Ears

The Board remand directed the RO to provide an audiology examination and an Ear, Nose, and Throat (ENT) examination.  However, only an audiology examination was provided.  An ENT examination is necessary because the claim involves the issue of otitis media, which involves an ear disorder, rather than a hearing loss problem.  Therefore, the claim must be sent back for an ENT examination.

Skin disorder

The Board remanded the skin claim so that an etiology opinion could be provided to address the Veteran's present skin conditions.  Specifically, the examiner was to address the in-service findings of dermatofibroma on the left leg and post-service findings of persistent lesions on the bilateral legs assessed as cyst.  Dermatology examinations were provided in February 2009 and April 2009.  The examiner noted the current findings associated with the skin included pigmented spots at the sight of dermatofibroma of the left lower leg.  However, an etiology opinion was not provided, as directed in the Board remand.  This must be rectified.

Moreover, if it is shown that these pigmented spots are related to the dermatofibroma that was removed in service, a scar examination should be provided to determine whether these pigmented spots are disabling.  

The Board is obligated by law to ensure that VA complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the issues of service connection for a skin disorder of the legs claimed as Lyme disease of the right calf, an ear condition to include bilateral hearing loss and otitis media, and a bilateral hip condition.  All of the criteria for substantiating a service connection claim including pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) should be included in the letter.  The Veteran should be given a reasonable period of time in which to respond.

2.  Reschedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's present bilateral hip disability.  Specifically, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that his present bilateral hip disability is directly related to service.

The examiner should consider the December 2000 VA diagnosis of degenerative joint disease in the hips and in-service complaints of hip pain especially with damp weather, and competent reports of an in-service injury to the hips, in determining whether there is any relationship between the hip disability and service.

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3. Schedule the Veteran for a VA ENT examination to determine whether it is at least as likely as not (i.e., at least 50 percent probability or greater) that the Veteran's otitis media is related to his service.

The examiner should consider the service treatment records showing multiple ear problems in service including left ear serous otitis, otitis media, otitis externa, and Eustachian tube dysfunction.

The claims file must be reviewed in conjunction with the examination.  A rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA scar examination report to determine the following:

(a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that the present pigmented spots on the left lower leg are related to a previous dermatofibroma on the left leg in service.

(b)  If so, conduct a complete scar examination to determine whether there are any disabling residuals related to the pigmented spots at the sight of dermatofibroma of the left lower leg.  Specifically, comment on whether any scars are unstable, painful, deep, or the cause of any other disabling effects.

The claims file must be reviewed in conjunction with the examination.  A rationale for all opinions must be provided.

5.  Thereafter, any additional development deemed necessary should be accomplished.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


